                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
  ------------------------------------------------------------- X         DOC #: _________________
                                                                :         DATE FILED: 6/8/2021
  CHANDRA K. BARRETT,                                           :
                                                                :
                                                                :
                                                Plaintiff,      :
                                                                :   1:19-cv-07815-GHW
                               -against-                        :
                                                                :        ORDER
  RUBEN R. ROSARIO and ASPEN                                    :
  LANDSCAPING CONTRACTING, INC.                                 :
                                                                :
                                             Defendants. :
                                                                :
------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

         On April 20, 2021, the Court granted Mr. LoRusso and Mr. Cassell’s motions to withdraw as

counsel for Ms. Barrett. Dkt. No. 38. The Court entered a stay for thirty days to permit Ms. Barrett

time to retain new counsel. The Court informed Ms. Barrett that if no counsel entered a notice of

appearance on her behalf by May 20, 2021, the Court would understand that she was proceeding

with litigating the case pro se. Id. In that order, the Court additionally scheduled a conference to

discuss next steps for litigating the case, which later rescheduled to June 8, 2021. Dkt. No. 41. To

date, no attorney has filed a notice of appearance on behalf of Ms. Barrett. On June 8, 2021, Ms.

Barrett did not appear on the conference line. The Court, Defendants’ counsel, and the court

reporter waited for ten minutes, and after Ms. Barrett failed to appear, the Court adjourned the

conference.

         Accordingly, the status conference to discuss next steps in this action is rescheduled to June

18, 2021 at 10:00 a.m. The conference will take place in Courtroom 12C of the United States

District Court for the Southern District of New York, Daniel Patrick Moynihan U.S. Courthouse at

500 Pearl Street, New York, New York, 10007.

         Due to the on-going novel coronavirus pandemic, the Southern District of New York has
enacted certain protocols designed to ensure the safety of anyone appearing in any Southern District

courthouse. This includes a requirement that every person appearing in a Southern District of New

York courthouse complete a questionnaire and have their temperature taken. Instructions for

completing this questionnaire are attached.

        Completing the questionnaire ahead of time will save time and effort upon entry. Only

those individuals who meet the entry requirements established by the questionnaire will be permitted

entry. Please contact chambers if any member of your team does not meet the requirements.

        Ms. Barrett is ORDERED to participate in the June 18, 2021 conference. The Court

reminds Ms. Barrett that she is required to comply with the Court’s orders. Ms. Barrett has now

failed to comply with three of the Court’s orders. The Clerk of Court mailed the Court’s April 20,

2021 order and the rescheduling order to Ms. Barrett at the address she provided during the April

20, 2021 conference. The Court has not received any information that would indicate Ms. Barrett

has not received those orders. If Ms. Barrett continues to fail to comply with the Court’s orders, the

Court expects to dismiss this case under Federal Rule of Civil Procedure 41(b). Rule 41(b) provides,

in relevant part, that “[i]f the plaintiff fails to prosecute or to comply with these rules or a court

order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b).

“Although the text of Fed. R. Civ. P. 41(b) expressly addresses only the case in which a defendant

moves for dismissal of an action, it is unquestioned that Rule 41(b) also gives the district court

authority to dismiss a plaintiff’s case sua sponte for failure to prosecute.” LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).

        The Clerk of Court is directed to mail a copy of this order to Plaintiff by certified mail.

        SO ORDERED.

Dated: June 8, 2021
       New York, New York                                   __________________________________
                                                                   GREGORY H. WOODS
                                                                  United States District Judge
                                                      2
              ATTENTION:
     ALL ENTERING THE COURTHOUSE
            Instructions for Entering the Courthouse




                               https://app.certify.me/SDNYPublic

Step 1:
Scan this QR code on your phone or visit the website listed to begin the registration process.
**To scan, use your phone camera and click the subsequent link that appears.

Step 2:
Fill out the form that appears. Be sure to use a mobile phone number.

Step 3:
Complete the Questionnaire. If you answer “yes” to any of these questions, you are denied entry
into any SDNY courthouse at this time, per Standing Order 20 Misc. 138. If you have
accidentally answered “yes” to a question instead of “no,” please call (212) 805-0500 to receive
another questionnaire.

Step 4:
Use your QR code, sent via text message, to scan in and enter the Courthouse. Proceed to the
scanner, scan your QR code, and have your temperature taken via the thermal scanner. If the
temperature reading is within the normal range, you may proceed into the Courthouse. If your
temperature exceeds the normal range, you are denied entry into any SDNY courthouse at this
time, per Standing Order 20 Misc. 138. The QR code will be needed each time you enter the
Courthouse throughout the day. The code expires at the end of the day.

**If you have any questions, please call (212) 805-0500
